 8:18-cv-00123-BCB-MDN Doc # 235 Filed: 08/19/20 Page 1 of 1 - Page ID # 2904




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SAMONE T. PARKER, Individually and as
Special Administrator of the Estate of Tonya L.
Drapeau, deceased;                                                      8:18-CV-123

                        Plaintiff,
                                                                          ORDER
        vs.

THE UNITED STATES OF AMERICA, THE
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
INDIAN HEALTH SERVICE, WINNEBAGO
HOSPITAL, VISTA STAFFING SOLUTIONS,
INC., NEVINE MAHMOUD, M.D.; ROBIN
HARRIS, R.N.; and DENA NEIMAN, N.P.;

                        Defendants.


        This matter is before the Court on Plaintiff’s and defendant Robin Harris, R.N.’s Joint

Stipulation and Motion for Dismissal (Filing 234). Pursuant to Federal Rule of Civil Procedure 21,

Plaintiff’s claims against Robin Harris are dismissed with prejudice, each party to bear its own

costs and fees. The Clerk of the Court is directed to terminate Robin Harris, R.N., as a party to this

case.

        Dated this 19th day of August, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
